UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7532


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LAMONT HAROLD GARRISON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:98-cr-00132-JCC-13)


Submitted:    November 13, 2009            Decided:   December 10, 2009


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lamont Harold Garrison, Appellant Pro Se.   James L. Trump,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Lamont    Harold     Garrison       appeals    the    district    court’s

order granting his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006). ∗                We have reviewed the record and

find       no   reversible     error.        Accordingly,       we     affirm    for   the

reasons         stated    by   the    district       court.          United   States    v.

Garrison, No. 1:98-cr-00132-JCC-13 (E.D. Va. June 2, 2008).                            See

United States v. Dunphy, 551 F.3d 247 (4th Cir.), cert. denied,

129 S. Ct. 2401 (2009).               Garrison’s motion for preparation of a

transcript at Government expense is denied.                           We dispense with

oral       argument      because     the    facts    and   legal       contentions     are

adequately        presented     in    the    materials        before    the   court    and

argument would not aid the decisional process.

                                                                                 AFFIRMED




       ∗
       Garrison filed a notice of appeal outside of the appeal
period, and we remanded to the district court to determine
whether Garrison had demonstrated excusable neglect or good
cause warranting an extension of the appeal period. See United
States v. Garrison, 309 F. App’x 691 (4th Cir. 2009) (No.
08-7532).   The district court found Garrison demonstrated good
cause and therefore deemed the notice of appeal timely filed.
Accordingly, we review the appeal on the merits.



                                              2